110 B.R. 124 (1989)
In re Byron CRANER d/b/a Craner Tractor & Implement Co., and Barbara J. Craner, Debtors-Appellees.
INTERNAL REVENUE SERVICE, Creditor-Appellant,
v.
Byron CRANER d/b/a Craner Tractor & Implement Co., and Barbara J. Craner, Debtors-Appellees,
and
Marine Midland Bank, N.A., County of Onondaga, and New York State Tax Commission, Creditors-Appellees.
Bankruptcy No. 84-00561, Adv. No. 87-0043, Civ. A. No. 88-1159.
United States District Court, N.D. New York.
July 18, 1989.

STIPULATION AND ORDER GRANTING POSTPETITION INTEREST TO INTERNAL REVENUE SERVICE
CHOLAKIS, District Judge.
WHEREAS this action is before this Court on the appeal of the United States of America of the "Memorandum-Decision, Findings Of Fact, Conclusion Of Law And Order" ("Memorandum-Decision") of United States Bankruptcy Judge Stephen D. Gerling, dated July 15, 1988, 110 B.R. 111; and
WHEREAS the issue on appeal in this action as to whether Bankruptcy Code Section 506(b), 11 U.S.C., permits the payment of postpetition interest on an oversecured federal tax claim is identical to the issue which was recently decided by the Supreme Court of the United States in the case of United States v. Ron Pair Enterprises, Inc., ___ U.S. ___, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989), wherein the Supreme Court held that an oversecured federal tax claim is entitled to postpetition interest, NOW,
IT IS HEREBY STIPULATED among the parties to this action by their undersigned counsel (each counsel having signed a separate signature page which is annexed hereto) that based on the decision of the Supreme Court of the United States in the case of Ron Pair, supra, the Memorandum-Decision of Bankruptcy Judge Gerling is reversed to the extent it denied the *125 Internal Revenue Service postpetition interest on its oversecured tax claim. Accordingly, the Internal Revenue Service is entitled, pursuant to Bankruptcy Code Section 506(b), to postpetition interest on its oversecured tax claim as provided by 26 U.S.C., Sections 6621 and 6622.

ORDER
IT IS SO ORDERED.